              Case 2:20-cv-00961-RSM Document 13 Filed 11/02/20 Page 1 of 1




                                                    CHIEF JUDGE RICARDO S. MARTINEZ
 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
 8   VALENTIN BUTOV,                               )   Civil No. CV20-961RSM
                                                   )
 9                   Petitioner,                   )
                                                   )   ORDER GRANTING MOTION FOR
10              v.                                 )   VOLUNTARY DISMISSAL OF
                                                   )   MOTION TO VACATE UNDER 28
11   UNITED STATES OF AMERICA,                     )   U.S.C. § 2255
                                                   )
12                   Respondent.                   )
                                                   )
13
14          For good cause shown, Petitioner’s Motion for Voluntary Dismissal of his
15   Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255 is
16   GRANTED. All remaining deadlines and/or hearing dates are hereby VACATED.
17          IT IS SO ORDERED.
18          DATED this 2nd day of November, 2020.
19
20
21
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22
23
     Presented by:
24
25   s/ Vanessa Pai-Thompson
     Assistant Federal Public Defender
26   Attorney for Valentin Butov

                                                                FEDERAL PUBLIC DEFENDER
       ORDER FOR VOLUNTARY DISMISSAL                               1601 Fifth Avenue, Suite 700
       (Valentin Butov v. USA, CV20-961RSM) - 1                      Seattle, Washington 98101
                                                                                (206) 553-1100
